Exhibit 10.76

 

Execution Copy

 

First Amendment

to

Delta Founder Airline Services Agreement

 

This First Amendment to the Delta Founder Airline Services Agreement (this
“Amendment”), dated as of March 25, 2004, by and between Worldspan, L.P.
(“Worldspan”) and Delta Air Lines, Inc. (“Delta”) amends the Delta Founder
Airline Services Agreement (the “Agreement”), dated as of June 30, 2003, by and
between Worldspan and Delta.  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.

 

WHEREAS, the Agreement provides that Worldspan will provide certain credits to
Delta to be applied against service fee payments due from Delta to Worldspan
under the Agreement;

 

WHEREAS, Worldspan and Delta desire to amend the Agreement to provide that, upon
consummation of an Initial Public Offering (as defined herein) on or prior to
August 31, 2004, the obligations of Worldspan to provide such credits to Delta
shall terminate in exchange for a one-time payment from Worldspan to Delta,
subject to the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the agreements, terms and conditions set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

1.                                       Section 4.8 is hereby added to the
Agreement to read as follows:

 

“4.8                           Termination of FASA Credits upon an IPO.  From
and after the consummation of an Initial Public Offering and Delta’s receipt of
the FASA Credit Termination Payment (as defined below), Section 4.4 hereof shall
have no further force and effect and the following provisions of this
Section 4.8 shall apply:

 

(a)                                  Immediately after consummation of an
Initial Public Offering, Worldspan shall pay to Delta by wire transfer of
immediately available funds an amount equal to the FASA Credit Termination
Payment.

 

As used herein, the “FASA Credit Termination Payment” means:

 

(i)   $75,830,457, in the event of an Initial Public Offering in May, 2004,

(ii)  $75,168,274, in the event of an Initial Public Offering in June, 2004,

(iii) $74,499,745, in the event of an Initial Public Offering in July, 2004, or

(iv) $73,824,810, in the event of an Initial Public Offering in August, 2004,

 

in each case of clauses (i), (ii), (iii) or (iv), as reduced by:

 

--------------------------------------------------------------------------------


 

(A) the amount of any Delta FASA Credits applicable under Schedule 4.4(a) hereto
to any calendar month following the Initial Public Offering and which have been
included in  invoices by Worldspan under Article 4 of the Agreement relating to
periods prior to the Initial Public Offering ,

 

(B) the amount of any Recoupment Amounts which have not, prior to the Initial
Public Offering , been reflected in a Current Invoice,

 

(C) the amount of any Delta FASA Claim Amounts which have not, prior to the
Initial Public Offering , been reflected in a Current Invoice and have been
deposited by Worldspan into the Worldspan/Delta FASA Claim Escrow Agreement, and

 

(D) the Required Escrow Amount (as defined in Section 4.8(c)).

 

(b)                                 Upon receipt of the FASA Credit Termination
Payment, Delta shall no longer earn and shall no longer be entitled to any Delta
FASA Credits earned under the Agreement and Worldspan shall have no further
rights or obligations under Section 4.4 of the Agreement, including with respect
to any Delta FASA Credits, FASA Credit Excess Amounts, FASA Cash Payments or the
Delta Continuing Payment.

 

(c)                                  A portion of the FASA Credit Termination
Payment equal to the Required Escrow Amount (as defined below) will be deposited
by Worldspan into the escrow account (the “Escrow Account”) established pursuant
to the Worldspan/Delta Escrow Agreement (as defined below) and such amount will
be subject to the terms and conditions of the Worldspan/Delta Escrow Agreement. 
As used herein, the “Required Escrow Amount” means the amount of $24,000,000
less (i) any amounts recouped by Worldspan as a Delta Indemnity Claim Amount
under Section 4.4(b)(2) of the Agreement and deposited by Worldspan into the
escrow account established pursuant to the Worldspan/Delta Indemnity Claim
Escrow Agreement (the “Worldspan/Delta Indemnity Claim Escrow Account”) prior to
the Initial Public Offering and (ii) any amounts set off by Transaction Travel
Processing Corporation (“TTPC”) against its obligations under the Subordinated
Note (the “Subordinated Note”), dated June 30, 2003, from TTPC to Delta as
Indemnity Claim Amounts (as defined in the “Subordinated Note”) and deposited by
TTPC into the Worldspan/Delta Indemnity Claim Escrow Account prior to the
Initial Public Offering .  As used herein, the “Worldspan/Delta Escrow
Agreement” means the Worldspan/Delta Escrow Agreement substantially in the form
contained in Schedule 4.8 hereto.  Worldspan, TTPC and Delta agree to execute
the Worldspan/Delta Escrow Agreement immediately after consummation of the
Initial Public Offering .

 

(d)                                 Upon the occurrence of a Delta General
Termination, Delta Bankruptcy FASA Rejection, or termination of this Agreement
without cause by Delta in breach of Section 7.1(b) hereof, each prior to
June 30, 2012, Delta shall pay to Worldspan on a monthly basis commencing at the
effective time of such termination until and including June,

 

--------------------------------------------------------------------------------


 

2012, an amount in cash equal to the amount listed in Column B as the applicable
Delta FASA Credit for such month on Schedule 4.4(a) hereof.  Any payments due
from Delta pursuant to this Section 4.8(d) shall be made by wire transfer of
immediately available funds from Delta to Worldspan on the first business day of
each calendar month following the month in which such termination occurs;
provided, however, for the calendar month in which such termination occurs,
Delta shall pay to Worldspan a prorated amount of the Delta FASA Credit
specified for such month in Column B on Schedule 4.4(a) hereto equal to the
amount listed on such schedule for such month multiplied by a fraction, the
numerator of which is the number of days remaining in such month following the
date of termination and the denominator of which is the total number of days in
such month.

 

(e)                                  As used herein, the “Initial Public
Offering” means the initial underwritten sale of common equity interests of
TTPC, or any affiliate of TTPC other than Worldspan (each, and TTPC, a “TTPC
Entity”) to the public pursuant to an effective registration statement under the
Securities Act of 1933, as amended, with gross proceeds to any one or more TTPC
Entity of $200,000,000 or more, if immediately thereafter any TTPC Entity has
publicly held common equity interests listed on a national securities exchange
or NASD automated quotation system.”

 

2.                                       Section 7.1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Section 7.1    Termination Without Cause.

 

(a)                                  In the event that an Initial Public
Offering is not consummated on or before August 31, 2004, Delta may terminate
this Agreement without cause by giving Worldspan at least one (1) year’s, but
not more than two (2) years’, prior written notice of such termination and the
date upon which the termination will be effective, which termination effective
date may be (i) if the notice thereof is given prior to the occurrence of a
Delta Note Transfer, no earlier than twelve (12) months after the Effective
Date, or (ii) if the notice thereof is given after the occurrence of a Delta
Note Transfer, no earlier than thirty (30) months after the Effective Date;
provided, however, that, if the termination results in Delta having a funding
obligation pursuant to Section 1.2(a) of the Worldspan/Delta Indemnity Claim
Escrow Agreement, then the termination shall not be effective unless and until
Delta has performed that funding obligation in full.

 

(b)                                 In the event that an Initial Public Offering
is consummated on or before August 31, 2004; Delta may terminate this Agreement
without cause by giving Worldspan at least one (1) year’s, but not more than two
(2) years’, prior written notice of such termination and the date upon which the
termination will be effective.”

 

3.                                       (a)                                 
Worldspan and TTPC each hereby covenants and agrees to comply with Section 9.15 
of any Founder Airline Services Agreement between Worldspan and any other

 

--------------------------------------------------------------------------------


 

Founder Airline and Section 17 of any Worldspan/Northwest Indemnity Claim Escrow
Agreement, or similar or substitute agreement (the “Non-Discrimination
Provisions”) between Worldspan and/or TTPC and any other Founder Airline as the
Non-Discrimination Provisions may relate to the transactions contemplated by
this Amendment and shall, jointly and severally, indemnify, defend and hold
harmless Delta, its officers, directors and Affiliates (each, a “Delta
Indemnitee”), from, and reimburse any Delta Indemnitee fo,r any Loss arising out
of, resulting from or in connection with any claim, action or suit (each, a
“Claim”) brought by any third party against any Delta Indemnitee with respect to
the transactions contemplated by this Amendment to the extent resulting from
acts or omissions by Worldspan or TTPC ; provided that the indemnification
provided under this Section 3 shall not apply to any Claims or Loss to the
extent arising out of, resulting from or in connection with any acts or
omissions of any Delta Indemnitee (including with respect to any breach or
default by any Delta Indemnitee of any contract, agreement or instrument
applicable to such Delta Indemnitee).

 

(b)                                 As promptly as practicable, and in any event
within 30 days, after any Delta Indemnitee shall receive any notice of, or
otherwise become aware of, the commencement of any Claim or the assertion of any
Claim, for which indemnification is provided for under this Section 3 (an
“Indemnification Event”), such Delta Indemnitee shall give written notice (an
“Indemnification Claim”) to the party from which such indemnification is (or,
under such assumption, could be) sought (an “Indemnifying Party”) describing in
reasonable detail the Indemnification Event and the basis on which
indemnification is (or, under such assumption, could be) sought; but the failure
of the Delta Indemnitee to give the Indemnification Claim within such time
period shall not relieve the Indemnifying Party of any liability hereunder in
respect of such Indemnification Event (or the facts or circumstances giving rise
thereto) except to the extent that such Indemnifying Party is materially
prejudiced or harmed as a consequence of such failure.  The Indemnifying Party
shall (whether or not the Delta Indemnitee is entitled to claim indemnification
under this Section 3) be entitled to, and the Delta Indemnitee shall provide the
Indemnifying Party with the right to, participate in, and assume sole control
over, the defense and settlement of such Claim (with counsel reasonably
satisfactory to the Delta Indemnitee); provided, however, that (i) the
Indemnifying Party or Indemnifying Parties shall (x) provide written notice to
the Delta Indemnitee of its or their election to assume control of the defense
of such Claim and (y) have expressly agreed in writing that, as between the
Indemnifying Party and the Delta Indemnitee, the Indemnifying Party shall be
solely obligated to satisfy and discharge such Claim, (ii) the Delta Indemnitee
shall be entitled to participate in the defense of such Claim and to employ
counsel at its own expense to assist in the handling of such Claim, provided
that if there is an actual conflict of interest between the Indemnifying Party
and the Delta Indemnitee, which in the reasonable opinion of counsel to the
Delta Indemnitee would prevent one counsel from representing both the
Indemnifying Party and the Delta Indemnitee in any matter, the Indemnifying
Party shall be responsible for all such reasonable counsel expenses of the Delta
Indemnitee, and (iii) the Indemnifying Party

 

--------------------------------------------------------------------------------


 

shall obtain the prior written approval of the Delta Indemnitee, which approval
shall not be unreasonably withheld or delayed, before entering into any
settlement of such Claim or ceasing to defend against such Claim if (x) as a
result of such settlement or ceasing to defend, injunctive or other equitable
relief would be imposed against the Delta Indemnitee or (y) in the case of a
settlement, the Delta Indemnitee would not thereby receive from the claimant an
unconditional release from all further liability in respect of such Claim. 
After written notice by the Indemnifying Party or Indemnifying Parties to the
Delta Indemnitee of its or their election to assume control of the defense of
any such Claim, subject to the provisions of the following exceptions, the
Indemnifying Party or Indemnifying Parties shall not be liable hereunder to
indemnify any Person for any Legal Expenses (as defined below) subsequently
incurred in connection therewith.  If the Indemnifying Party or Indemnifying
Parties do not assume sole control over the defense or settlement of such Claim
as provided in this Section 3 within a reasonable period of time, or, after
assuming such control, fails to diligently defend against such Claim in
good-faith  (it being agreed that settlement of such Claim does not constitute
such a failure to defend) the Delta Indemnitee shall have the right (as to
itself) to defend and, upon obtaining the written consent of the Indemnifying
Party if such Indemnifying Party is liable for the Losses with respect to such
Claim, settle the claim in such manner as it may deem appropriate, and the
Indemnifying Party shall promptly reimburse the Delta Indemnitee therefor in
accordance with this Section 3.  Notwithstanding the foregoing provisions of
this Section 3, the Delta Indemnitee shall have the right at all times to take
over and assume the control (as to itself) of the defense or settlement of any
Claim; provided, however, that in such event and if the Delta Indemnitee has not
taken over control of such Claim under the previous sentence the Indemnifying
Party or Indemnifying Parties shall cease to have any obligation under this
Section 3 in respect of such Claim.  The Indemnifying Party shall not be liable
under this Section 3 for any settlement or compromise effected without its
consent.

 

(c)                                  The Delta Indemnitee and the Indemnifying
Party shall each cooperate fully (and shall each cause its Affiliates to
cooperate fully) with the other in the defense of any Claim pursuant to
Section 3.  Without limiting the generality of the foregoing, each such Person
shall furnish the other such Person (at the expense of the Indemnifying Party)
with such documentary or other evidence as is then in its or any of its
Affiliates’ possession as may reasonably be requested by the other Person for
the purpose of defending against any such Claim.  Upon payment of any amount
pursuant to any Indemnification Claim, the Indemnifying Party shall be
subrogated, to the extent of such payment, to all of the Delta Indemnitee’s
rights of recovery against any third party with respect to the matters to which
such Indemnification Claim relates.

 

(d)                                 As used herein, “Legal Expenses” means fees,
costs and expenses of any kind incurred by any Delta Indemnitee and its counsel
in investigating, preparing for, defending against or providing evidence,
producing documents or taking other action with respect to any threatened or
asserted claim.

 

--------------------------------------------------------------------------------


 

4.                                       A new Schedule 4.8 is hereby added to
the Agreement in the form of Annex A to this Amendment.

 

5.                                       Except as expressly provided in this
Amendment, all of the terms and conditions of the Agreement remain in full force
and effect and are fully binding upon and enforceable against the parties
hereto.

 

6.                                       This Amendment may not be amended or
modified except by a written agreement signed by Worldspan and Delta.

 

7.                                       This Amendment shall be governed by,
and shall be enforced and construed in accordance with, the laws of the State of
New York (other than its rules regarding conflicts of laws).

 

8.                                       This Amendment may be executed in
several counterparts, and all counterparts so executed shall constitute one
agreement, binding on the parties hereto, notwithstanding that such parties are
not signatories to the same counterpart.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first written above.

 

 

WORLDSPAN, L.P.

 

 

 

 

 

 

 

 

 

 

/s/ Michael S. Wood

 

 

By:

Michael S. Wood

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

DELTA AIR LINES, INC.

 

 

 

 

 

 

 

 

 

/s/ James M. Whitehurst

 

 

By:

James M. Whitehurst

 

 

Title:

Senior Vice President — Finance,
Treasury and Business Development

 

 

 

 

 

Solely for purposes of Sections 1 and 3 of this
Amendment:

 

 

 

 

 

TRAVEL TRANSACTION
PROCESSING CORPORATION

 

 

 

 

 

 

 

 

 

/s/ Michael S. Wood

 

 

By:

Michael S. Wood

 

 

Title:

Senior Vice President
and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Annex A

 

SCHEDULE 4.8

 

WORLDSPAN/DELTA ESCROW AGREEMENT

 

WORLDSPAN/DELTA ESCROW AGREEMENT, dated as of                      , 2004 (the
“Escrow Agreement”), by and among Delta Air Lines, Inc., a corporation organized
and existing under the laws of Delaware (“Delta”), Travel Transaction Processing
Corporation, a corporation organized and existing under the laws of Delaware
(“Buyer”), Worldspan, L.P., a limited partnership organized and existing under
the laws of Delaware (“Worldspan”), and [The Bank of New York, a New York
banking corporation], as escrow agent (the “Escrow Agent”).

 

WHEREAS, Delta, NWA Inc., American Airlines, Inc., and NewCRS Limited, Inc.
(each, a Seller and collectively, the “Sellers”), Buyer and Worldspan have
entered into the Partnership Interest Purchase Agreement, dated as of March 3,
2003 (as amended, the “Purchase Agreement”), pursuant to which, among other
things, Buyer has acquired directly or indirectly all of the outstanding general
partnership interests and limited partnership interests of Worldspan, and
Sellers severally have caused the direct or indirect sale of such partnership
interests to Buyer on the terms and conditions set forth therein;

 

WHERAS, pursuant to the First Amendment to the Delta Founder Airline Services
Agreement, dated as of March 24, 2004, between Worldspan, TTPC and Delta,
Worldspan (the “FASA First Amendment”), TTPC and Delta have agreed that the
funds to be held in an escrow account established on behalf of Delta (the
“Escrow Account”) on the terms and conditions set forth herein shall secure
certain of the indemnification obligations of Delta to the Buyer pursuant to the
Purchase Agreement;

 

WHEREAS, the Escrow Agent is willing to establish the Escrow Account on the
terms and subject to the conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       Establishment of Escrow Fund.

 

1.1                                 Contemporaneously with the execution and
delivery of this Escrow Agreement, Worldspan is delivering the amount of
$[         ] (the “Escrow Amount”) to Escrow Agent pursuant to Sections 4.8(c)
of the Delta Services Agreement by wire transfer of immediately available funds
to the bank account previously specified in writing by Escrow Agent to Buyer,
and Escrow Agent hereby acknowledges receipt of the Escrow Amount.

 

1.2                                 Escrow Agent agrees to hold, invest and
dispose of all funds received pursuant to this Section 1 and any dividends,
distributions, interest and other income accumulation or capital appreciation
received therefrom (hereinafter collectively referred to as the “Escrow Fund”)
in accordance with the terms and conditions of this Escrow Agreement.

 

1.3                                 The Escrow Fund is being held for the
benefit of Delta and Buyer as their interests may appear.  Delta’s and Buyer’s
respective beneficial interests in the escrow funds will be established pursuant
to a Delta Final Determination for all purposes, including the determination of
the portion of such funds constituting property of a Delta or Buyer bankruptcy
estate.  Any payments which are deposited into the Escrow Account shall be
deemed to occur on the date of such deposit.

 

2.                                       Investment of Escrow Fund; Accounting.

 

2.1                                 Escrow Agent shall invest all of the Escrow
Fund (A) as designated by Delta in writing to Escrow Agent in (i) short-term
negotiable certificates of deposit (not in excess of sixty (60) days) in a
commercial bank having a combined capital and surplus of at least
$1,000,000,000; (ii) short-term commercial paper rated “prime-1” by Moody’s
Investors Service, Inc. and “A-1” by Standard & Poors Corporation; and/or (iii)
short-term obligations of or guaranteed by the United States government or a
money market fund whose investments are made strictly in obligations with
remaining maturities of one year or less issued or guaranteed by the full faith
and credit of the United States government; and/or (B) in such other investments
as may be specifically approved in a writing duly executed by Delta and Buyer.

 

2.2                                 For the Escrow Fund, Escrow Agent shall
maintain a ledger in Escrow Agent’s customary form setting forth (i) the amount
of the Escrow Fund attributable to payments made into such escrow fund pursuant
to Section 1 and (ii) the amount of the Escrow Fund attributable to dividends,
distributions, interest and other income accumulation or capital appreciation in
respect of such Escrow Fund.

 

3.                                       Notice of Claims Against Delta.

 

3.1                                 If Buyer shall assert a claim against Delta
for any amount owing to Buyer pursuant to Section 8.2(a) or 8.2(b) of the
Purchase Agreement (“Delta Indemnity Claim”), which Delta Indemnity Claim can
only be made to the extent permitted under the Purchase Agreement, Buyer shall
give written notice of such Delta Indemnity Claim (“Delta Indemnity Claim
Notice”) to each of Delta and Escrow Agent; provided, however, that no Delta
Indemnity

 

--------------------------------------------------------------------------------


 

Claim may be asserted under this Escrow Agreement after September 30, 2004. 
Each Delta Indemnity Claim Notice shall (i) indicate that a Delta Indemnity
Claim is being asserted, (ii) indicate the amount of Losses (as defined in the
Purchase Agreement) which Buyer has suffered or is reasonably likely to suffer
(“Delta Indemnity Claim Amount”) and (iii) include a statement from Buyer that
(x) Buyer has delivered to Delta written notice of such Delta Indemnity Claim
pursuant to and in accordance with Section 8.2(f) of the Purchase Agreement and
(y) if applicable, the Seller Mini-Basket Amount, the Seller General Basket
Amount, the Worldspan Mini-Basket Amount or the Worldspan General Basket Amount
has been exceeded in accordance with Section 8.2(a) or 8.2(b), as applicable, of
the Purchase Agreement.

 

3.2                                 A Delta Indemnity Claim shall be considered
outstanding unless (i) it has been withdrawn by Buyer by written notice to
Escrow Agent and Delta or (ii) there has been a Delta Final Determination (as
defined in Section 3.3) with respect to such Delta Indemnity Claim and any Delta
Indemnity Claim Amounts to which Buyer and/or Delta is entitled pursuant to the
applicable Delta Final Determination have been distributed to Buyer and/or
Delta, as the case may be.

 

3.3                                 As used herein, the term “Delta Final
Determination” shall mean, with respect to any Delta Indemnity Claim, (i) a
written compromise or settlement executed by Delta and Buyer and, if required,
approved by the court or arbitrator before which any such matter may be pending,
or (ii) a final order, decree or judgment of an arbitrator or a court or agency
of competent jurisdiction in the United States of America (the time for appeal
having expired or no appeal having been taken) directing as to the disposition
of such Delta Indemnity Claim.  Each Delta Final Determination shall include the
amount, if any, to be paid by Escrow Agent to Buyer and/or Delta in respect of
the applicable Delta Indemnity Claim.

 

4.                                       Delivery of Escrow Fund By Escrow
Agent.

 

4.1                                 Escrow Agent shall pay to Delta all income
or gain earned and received on or with respect to the Escrow Fund on the last
Business Day of each quarter, with the first quarter commencing on the first day
of the first calendar month after the date hereof.

 

4.2                                 Escrow Agent shall distribute the Escrow
Fund (other than that portion of the Escrow Fund attributable to income or gain
earned and received on or with respect to the Escrow Fund which shall be paid to
Delta in accordance with Section 4.1) as follows:

 

(a)                                  At any time after September 30, 2004, each
time (A) the amount of the Escrow Fund (excluding any portion thereof
attributable to income or gain earned and received on or with respect to the
Escrow Fund which shall be paid to Delta in accordance with Section 4.1) exceeds
(B) the aggregate amount of all outstanding Delta Indemnity Claims, Delta and
Buyer shall jointly and promptly instruct Escrow Agent in writing to transfer
such excess amount to Delta.  Upon receipt of such notice, Escrow Agent shall
immediately transfer such excess amount to Delta.

 

--------------------------------------------------------------------------------


 

(b)                                 In respect of each Delta Indemnity Claim,
Escrow Agent shall distribute out of the Escrow Fund (i) to Buyer the amount
shown as owing by Delta to Buyer in the Delta Final Determination of such Delta
Indemnity Claim, and (ii) to Delta the amount by which the applicable Delta
Indemnity Claim Amount exceeds the amount paid to Buyer under clause (i) above
to the extent permitted by clause (a), (c) or (d) of this Section 4.2; provided,
however, in no event shall Escrow Agent distribute to Buyer in respect of all
Delta Indemnity Claims more than the lesser of (A) $24,000,000 or (B) the
aggregate amount required to be paid by Escrow Agent pursuant to Delta Final
Determinations of Delta Indemnity Claims.

 

(c)                                  All amounts held by Escrow Agent in the
Escrow Account (other than amounts attributable to income or gain earned and
received on or with respect to the Escrow Fund which shall be paid to Delta in
accordance with Section 4.1) in excess of the Required Escrow Amount (as defined
in the FASA First Amendment) shall from time to time be immediately distributed
to Delta.

 

(d)                                 Escrow Agent shall promptly distribute the
remainder, if any, of the Escrow Fund (excluding any portion thereof
attributable to income or gain earned and received on or with respect to the
Escrow Fund which shall be paid to Delta in accordance with Section 4.1) to
Delta after the later of (i) September 30, 2004 and (ii) such time as there are
no outstanding Delta Indemnity Claims as determined under Section 3.2 of this
Escrow Agreement.

 

5.                                       Taxation of Income Earned on Escrow
Fund.

 

The Escrow Fund shall be treated for federal income tax purposes as a grantor
trust, the income of which shall be taxable to Delta as the “grantor” of such
grantor trust.  Delta shall provide Escrow Agent with a properly completed and
executed IRS Form W-9.  The Escrow Agent does not have any interest in the
Escrow Fund deposited hereunder but is serving as escrow holder only and having
only possession thereof.  Delta shall pay or reimburse the Escrow Agent upon
request for any transfer taxes or other taxes relating to the Escrow Fund
incurred in connection herewith and shall indemnify and hold harmless the Escrow
Agent for any amounts that it is obligated to pay in the way of such taxes.  Any
payments of income from this Escrow Account shall be subject to withholding
regulations then in force with respect to United States taxes.  Buyer and Delta
will provide the Escrow Agent with appropriate W-9 forms for tax I.D., number
certifications, or W-8 forms for non-resident alien certifications, if
required.  It is understood that the Escrow Agent shall be responsible for
income reporting only with respect to income earned on investment of funds which
are a part of the Escrow Fund and is not responsible for any other reporting.

 

6.                                       Wire Transfer Instructions.

 

6.1                                 All deposits or payments to be made by
Buyer, Worldspan and/or Delta to Escrow Agent into the Escrow Account under this
Escrow Agreement shall be made by wire transfer of immediately available funds
to the following account:

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

or to such other account as Escrow Agent may designate in writing to Buyer and
Delta.

 

6.2                                 All payments required to be made by Escrow
Agent to Delta under this Escrow Agreement shall made by wire transfer of
immediately available funds to the following account:

 

 

Citibank New York

 

 

ABA 021000089

 

 

Account of Delta Air Lines, Inc.

 

 

Account No. 40002617

 

 

or to such other account as Delta may designate in writing to Escrow Agent.

 

6.3                                 All payments required to be made by Escrow
Agent to Buyer under this Escrow Agreement shall made by wire transfer of
immediately available funds to the following account:

 

 

Bank of America

 

 

ABA # 111000012

 

 

Acct. # 3756317675

 

 

Ref:  Transaction Processing Corporation

 

 

or to such other account as Buyer may designate in writing to Escrow Agent.

 

7.                                       Duties etc. of Escrow Agent.

 

7.1                                 Escrow Agent undertakes to perform only such
duties as are expressly set forth herein.  Escrow Agent shall not be bound by
any waiver, modification, amendment, termination, cancellation or revision of
this Escrow Agreement, unless any of the foregoing is in writing and signed by
all other parties hereto, and, if Escrow Agent’s duties hereunder are affected,
unless Escrow Agent shall have given its prior written consent thereto.  Escrow
Agent shall not be bound by any assignment by any party hereto of its rights
hereunder unless Escrow Agent shall have received written notice thereof from
the assignor.  Escrow Agent shall perform any acts ordered by a court of
competent jurisdiction.  The obligations and duties of Escrow Agent are confined
to those contained in this Escrow Agreement.

 

7.2                                 Escrow Agent makes no representation as to
the validity, value, genuineness or collectibility of any security or other
document or instrument held by or delivered to Escrow Agent.

 

--------------------------------------------------------------------------------


 

7.3                                 Escrow Agent shall be entitled to the fees
set forth in Exhibit A hereto for its services as Escrow Agent hereunder and to
reimbursement for any reasonable out-of-pocket fees and other expenses incurred
by Escrow Agent in connection with (i) the performance of its duties hereunder
and (ii) services required on account of disputes between Delta, on the one
hand, and Buyer and/or Worldspan, on the other hand.  Buyer shall bear 50% of
such fees and expenses and Delta shall bear 50% of such fees and expenses. 
Escrow Agent shall deliver to Buyer and/or Delta upon request a detailed
accounting as to all fees and reimbursable expenses claimed by Escrow Agent.  If
any fees, expenses or costs incurred by, or any obligations owed to, Escrow
Agent hereunder are not promptly paid when due, Escrow Agent may reimburse
itself therefore from the Escrow Fund and may sell, convey or otherwise dispose
of any property in the Escrow Fund for such purpose.  If the Escrow Agent’s
actions pursuant to the prior sentence results in Buyer and Worldspan, on the
one hand, or Delta, on the other hand, bearing a greater percentage of Escrow
Agent’s fees and expenses then such person or persons are required to bear in
accordance with this Section 7.3, the party or parties that have underpaid will
reimburse the party or parties that overpaid so that the intent of the second
sentence of this Section 7.3 is effectuated.

 

7.4                                 Buyer and Delta hereby severally and jointly
agree to indemnify Escrow Agent for, and hold it harmless against, any and all
claims, suits, actions, proceedings, investigations, judgments, deficiencies,
damages, settlements, liabilities and expenses (including reasonable legal fees
and expenses of attorneys chosen by Escrow Agent) as and when incurred, arising
out of or based upon any act, omission, alleged act or alleged omission by
Escrow Agent or any other cause, in any case in connection with the acceptance
of, or performance or non-performance by Escrow Agent of, any of Escrow Agent’s
duties under this Escrow Agreement, except as a result of Escrow Agent’s willful
misconduct, gross negligence, bad faith or willful breach of this Escrow
Agreement.  The parties shall severally and jointly allocate the responsibility
for the indemnity obligations contained in this Section 7.4 in the same manner
as the responsibility for fees and expenses are allocated in Section 7.3.  If
any party or parties bears more than 50% of any indemnity payment, the party
that bears less than 50% of such payment shall reimburse the other party or
parties in the same manner as provided in the last sentence of the first
paragraph of Section 7.3.  The foregoing indemnity shall survive the termination
of this Escrow Agreement.

 

Except in cases of Escrow Agent’s willful misconduct, gross negligence, bad
faith or willful breach of this Escrow Agreement, Escrow Agent shall be fully
protected by acting in reliance upon any certificate, statement, request,
notice, advice, direction or other agreement or instrument or signature believed
by Escrow Agent to be genuine, by assuming that any Person (as defined in
Section 16.9) purporting to give Escrow Agent any of the foregoing in accordance
with the provisions hereof, or in connection with either this Escrow Agreement
or Escrow Agent’s duties hereunder, has been duly authorized to do so, or by
acting or failing to act in good faith on the advice of any counsel retained by
Escrow Agent.  Escrow Agent shall not be liable for any mistake of fact or law
or any error of judgment, or for any act or omission, except as a

 

--------------------------------------------------------------------------------


 

result of its willful misconduct, gross negligence, bad faith or willful breach
of this Escrow Agreement.

 

7.5                                 Escrow Agent shall incur no liability
whatever in connection with its duties hereunder except for willful misconduct,
gross negligence, bad faith or willful breach of this Escrow Agreement so long
as it acts in good faith. In the event that Escrow Agent shall be uncertain as
to its duties or rights hereunder, or shall receive any certificate, statement,
request, notice, advice, direction or other agreement or instrument or signature
from any other party with respect to the Escrow Fund, which, in Escrow Agent’s
opinion, is in conflict with any of the provisions of this Escrow Agreement, or
shall be advised that a dispute has arisen with respect to the payment,
ownership or right of possession of the Escrow Fund or any part thereof (or as
to the delivery, non-delivery or content of any certificate, statement, request,
notice, advice, direction or other agreement or instrument or signature), Escrow
Agent shall be entitled, without liability to any Person, to refrain from taking
any action other than to use its reasonable efforts to keep safely the Escrow
Fund, until Escrow Agent shall be directed otherwise in accordance herewith, but
Escrow Agent shall be under no duty to institute or defend any proceeding,
although Escrow Agent may, in its discretion and at the expense of the parties
allocated severally in the same manner as the allocation of fees and expenses as
provided in Section 7.3 hereof, institute or defend such proceedings.

 

7.6                                 If, at any time, there shall exist any
dispute between Delta, on the one hand, and Buyer and/or Worldspan, on the other
hand, with respect to the holding or disposition of any portion of the Escrow
Fund, or any other obligations of Escrow Agent hereunder, or if at any time
Escrow Agent is unable to determine the proper disposition of any portion of the
Escrow Fund, or Escrow Agent’s proper actions with respect to its obligations
hereunder, then Escrow Agent may petition (by means of an interpleader action or
any other appropriate method) the Supreme Court of the State of New York, County
of New York, or the U.S. District Court for the Southern District of New York,
for instructions with respect to such dispute, and to the extent required by
law, pay into such court, for holding and disposition in accordance with the
instructions of the applicable court, all funds held by it in the Escrow Fund. 
All costs incident to such matter are recoverable by Escrow Agent from Buyer and
Delta severally allocated in the same manner as the allocation of fees and
expenses as provided in Section 7.3 hereof.

 

8.                                       Resignation; Successor Escrow Agent.

 

8.1                                 Escrow Agent may resign and be discharged
from its duties or obligations hereunder at any time by giving no less than
thirty (30) Business Days prior written notice of such resignation to Buyer and
Delta specifying the date when such resignation shall take effect; provided,
however, that no such resignation shall be effective unless and until Buyer and
Delta have selected a successor Escrow Agent and such successor Escrow Agent
shall have assumed all of the obligations of Escrow Agent hereunder.  Upon
receipt of written notice from Buyer and Delta that a successor Escrow Agent has
been selected and assumed the obligations of Escrow Agent hereunder, Escrow
Agent shall promptly deliver the Escrow Fund to such successor

 

--------------------------------------------------------------------------------


 

Escrow Agent and render the accounting required by Section 8.3 and shall
thereafter have no further obligations hereunder.

 

8.2                                 Buyer and Delta acting together shall have
the right to terminate the appointment of Escrow Agent hereunder by giving
notice in writing of such termination to Escrow Agent, specifying the date upon
which such termination shall take effect.  In the event of such termination,
Buyer and Delta agree that they will jointly appoint a successor Escrow Agent
within thirty (30) Business Days of such notice and Escrow Agent hereby agrees
that it shall promptly deliver the Escrow Fund to such successor Escrow Agent
and render the accounting required by Section 8.3 and that it shall thereafter
have no further obligations hereunder.  Upon receipt of the Escrow Fund, the
successor Escrow Agent shall thereupon be bound by all of the provisions hereof.

 

8.3                                 In the event of the resignation or removal
of Escrow Agent or upon the termination of the Escrow Agreement pursuant to
Section 9 and if requested in writing by either Buyer or Delta, Escrow Agent
shall render to Buyer and Delta and to the successor Escrow Agent, if any, an
accounting in writing of the property constituting the Escrow Fund and all
distributions therefrom.

 

9.                                       Termination of the Escrow Agreement.

 

This Escrow Agreement, except for Section 7.4 hereof which shall continue in
effect, shall terminate on the date on which the last distribution required to
be made by Escrow Agent pursuant to Section 4 is made and the balance of the
Escrow Fund is zero; provided, however, that this Escrow Agreement shall not
terminate earlier than September 30, 2004.

 

10.                                 Governing Law.

 

THIS ESCROW AGREEMENT IS INTENDED AS A CONTRACT UNDER AND SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LOCAL LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES WOULD
PERMIT OR REQUIRE THE APPLICATION OF LAW OF ANY OTHER JURISDICTION), INCLUDING
WITHOUT LIMITATION AS TO ALL MATTERS OF CONSTRUCTION, VALIDITY, ENFORCEABILITY
AND PERFORMANCE.

 

11.                                 Notices.

 

Notices and other communications provided for herein shall be in writing (which
shall include notice by facsimile transmission) and shall be delivered or mailed
(or if by graphic scanning or other facsimile communications equipment of the
sending party hereto, delivered by such equipment), addressed as follows:

 

--------------------------------------------------------------------------------


 

 

 

If to Delta:

 

 

Delta Air Lines, Inc.

 

1030 Delta Blvd.

 

Atlanta, GA 30320

 

Attention:

Executive Vice President &
Chief Financial Officer

 

Fax No.:  (404) 715-4098

 

 

and to:

 

 

Hughes Hubbard & Reed LLP

 

One Battery Park Plaza

 

New York, New York  10004

 

Attention:  Kenneth A. Lefkowitz, Esq.

 

Fax No:  (212) 422-4726

 

 

 

Delta Air Lines, Inc.

 

1030 Delta Blvd.

 

Atlanta, GA 30320

 

Attention:  Senior Vice President & General Counsel

 

Fax No.:  (404) 715-2233

 

 

If to Buyer or Worldspan:

 

 

Worldspan, L.P.

 

300 Galleria Parkway, N.W.

 

Suite 2100

 

Atlanta, Georgia 30339

 

Attention:  General Counsel

 

Fax No.: (770) 563-7878

 

 

 

with copies to:

 

 

 

Citigroup Venture Capital Equity Partners, LP

 

399 Park Avenue, 14th Floor

 

New York, New York 10022

 

Attention:  Joseph Silvestri

 

Fax No:  (212) 888-2940

 

 

 

Ontario Teachers’ Pension Plan Board

 

5650 Yonge Street

 

Toronto, Ontario M2M 4H5

 

Attention:  Shael Dolman

 

Fax No.:  (416) 730-5082

 

--------------------------------------------------------------------------------


 

and to:

 

 

Dechert LLP

 

4000 Bell Atlantic Tower

 

1717 Arch Street

 

Philadelphia, Pennsylvania 19103

 

Attention:  Geraldine A. Sinatra

 

Fax No.:  (215) 994-2222

 

 

 

Debevoise & Plimpton

 

919 Third Avenue

 

New York, New York 10022

 

Attention:  Margaret A. Davenport

 

Fax No.:  (212) 909-6836

 

 

If to Escrow Agent:

 

 

[                                 ]

 

 

 

 

 

 

 

Attention:

 

 

 

Fax No:

 

 

 

or to such other address as the applicable party may from time to time designate
in writing in accordance with this Section 11.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Escrow Agreement shall be deemed to have been given when delivered if
delivered by hand, when transmission confirmation is received if delivered by
facsimile, three (3) Business Days after mailing if mailed, and one Business Day
after deposit with an overnight courier service if delivered by overnight
courier.  Notwithstanding the foregoing, if a notice or other communication is
actually received after 5:00 p.m. at the recipient’s designated address, such
notice or other communication shall be deemed to have been given the later of
(i) the next Business Day or (ii) the Business Day on which such notice or other
communication is deemed to have been given pursuant to the immediately preceding
sentence.

 

12.                                 No Assignment.

 

This Escrow Agreement shall be binding upon and inure to the benefit of the
successors, heirs, beneficiaries, distributees and permitted assigns of the
parties hereto.  No assignment of any rights or delegation of any obligations
provided for herein may be made by Escrow Agent except in accordance with the
provisions of this Escrow Agreement and neither Buyer or Worldspan, on the one
hand, nor Delta, on the other hand, may assign its rights or obligations
hereunder without the prior written consent of Delta or Buyer, respectively, and
any such attempted assignment or delegation without such consent shall be void. 
Notwithstanding the foregoing, Buyer may assign any of its rights and
obligations hereunder in whole or in part to any Affiliate (as defined in
Section 16.1) of Buyer and may collaterally assign its rights

 

--------------------------------------------------------------------------------


 

hereunder to any lender or financing source to Buyer, in each case, without the
consent of the other parties hereto; provided, however, that no such assignment
by Buyer shall relieve Buyer from any of its obligations hereunder.  Any
corporation, association or agency into which the Escrow Agent may be converted
or merged, or with which it may be consolidated, or to which it may sell or
transfer its trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which it is a party, ipso facto, shall be
and become successor Escrow Agent hereunder and vested with all of the powers,
discretions, immunities, privileges and all other matters as was its
predecessor, without the execution or filing of any instrument or any further
set, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

13.                                 Counterparts.

 

This Escrow Agreement may be executed in two or more counterparts, each of which
will be deemed to be an original copy of this Escrow Agreement and all of which,
when taken together, shall be deemed to constitute one and the same agreement.

 

14.                                 Section Headings.

 

The section headings contained in this Escrow Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
hereof.

 

15.                                 Entire Agreement; Construction.

 

This Escrow Agreement and the Purchase Agreement and any ancillary documents
thereto constitute the entire understanding of the parties hereto with respect
to the subject matter hereof.  Nothing contained in this Escrow Agreement shall
be deemed to require either Buyer or Worldspan to exercise its rights under this
Escrow Agreement in connection with any claims it may have under the Purchase
Agreement in lieu of any other rights or remedies under such other agreements.

 

16.                                 Certain Defined Terms.

 

16.1                           As used in this Escrow Agreement, “Affiliate”
shall mean, as to any specified Person, any other Person which, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person.  For the purposes of this
definition, “control” means the possession of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

16.2                           As used in this Escrow Agreement, “Business Day”
shall mean any day except Saturday, Sunday or any other day on which commercial
banks in New York, New York, U.S.A. are authorized or required by law to remain
closed.

 

--------------------------------------------------------------------------------


 

16.3                           As used in this Escrow Agreement, “Person” shall
mean any individual, corporation, partnership, limited liability company, joint
venture, association, joint stock company, trust (including any beneficiary
thereof), unincorporated organization or government or any agency or political
subdivision thereof.

 

16.4                           As used in this Escrow Agreement, “TTPC/American
Escrow Agreement” shall mean the TTPC/American Indemnity Claim Escrow Agreement
among American Airlines, Inc., Buyer and Escrow Agent.

 

16.5                           As used in this Escrow Agreement,
“Worldspan/Northwest Escrow Agreement” shall mean the Worldspan/Northwest
Indemnity Claim Escrow Agreement among Northwest Airlines, Inc., Buyer,
Worldspan and Escrow Agent, or the form thereof if such agreement has not been
entered into as of the applicable time.

 

17.                                 Amendments; Waivers.

 

17.1                           This Escrow Agreement may not be amended except
by an instrument in writing signed by Delta, Buyer and Escrow Agent; provided,
however, that this Escrow Agreement may not be amended unless Buyer and Escrow
Agent offer to enter into the same amendment, if applicable, with (i) Northwest
Airlines, Inc. with respect to the Worldspan/Northwest Escrow Agreement and (ii)
American Airlines, Inc. with respect to the TTPC/American Escrow Agreement.

 

17.2                           The terms of this Escrow Agreement may be waived
only by a written instrument signed by the party that would have been able to
require compliance therewith; provided, however, that none of Buyer, Worldspan
or Escrow Agent may waive any provision of this Escrow Agreement without also
offering to waive, if applicable, the same provision under each of the
Worldspan/Northwest Escrow Agreement and the TTPC/American Escrow Agreement.  No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.  No waiver on the part of any party
of any such right, power or privilege shall preclude any further exercise
thereof or the exercise of any other such right, power or privilege.

 

18.                                 No Third Party Beneficiaries.

 

18.1                           This Escrow Agreement shall be for the benefit of
the parties hereto and none of the provisions of this Escrow Agreement shall be
for the benefit of or enforceable by any third party; provided, however, that
Northwest Airlines, Inc. and American Airlines, Inc. shall be third party
beneficiaries to the proviso contained in Section 17.1 and the proviso contained
in the first sentence of Section 17.2, and shall have the right to enforce such
provisions directly.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.

 

 

DELTA AIR LINES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRAVEL TRANSACTION PROCESSING
CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WORLDSPAN, L.P.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[THE BANK OF NEW YORK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------